NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                




                   IN THE SUPREME COURT OF THE STATE OF WASHINGTON



          LEAGUE OF WOMEN VOTERS OF           )
          WASHINGTON, a Washington nonprofit  )             No. 89714-0
          corporation; EL CENTRO DE LA RAZA, a)
          Washington nonprofit corporation;   )
          WASHINGTON ASSOCIATION OF           )
          SCHOOL ADMINISTRATORS, a Washington )
          nonprofit corporation; WASHINGTON   )
          EDUCATION ASSOCIATION, a Washington )
          nonprofit corporation; WAYNE AU, PhD,
                                              )
          on his own behalf; PAT BRAMAN, on her
                                              )
          own behalf; DONNA BOYER, on her own )
          behalf and on behalf of her minor children; and
                                              )
          SARAH LUCAS, on her own behalf and on
                                              )
          behalf of her minor children,       )
                                              )
                     Appellants,              )             EnBanc
                                              )
               v.                             )
                                              )
          STATE OF WASHINGTON,                )
                                              )
                     Respondent,              )
                                              )
                and                           )
                                              )
          WASHINGTON·STATE CHARTER            )
          SCHOOLS ASSOCIATION; LEAGUE OF      )
          EDUCATION VOTERS; DUCERE GROUP; )
          CESAR CHAVEZ CHARTER SCHOOL;        )
          INITIATIVE 1240 SPONSOR TANIA DE SA )
          CAMPOS; and MATT ELISARA,            )                     SEP 0 4 2015
                                               )            Filed
                     Respondents/Intervenors.  )
                                                
          No. 89714-0




                MADSEN, C.J.-This case is a direct review of a King County Superior Court

          decision that found certain portions of Initiative 1240 (I-1240) (Charter School Act or

          Act), codified at chapter 28A.710 RCW, unconstitutional but left the remainder of the

          Act standing. We hold that the provisions of I-1240 that designate and treat charter

          schools as common schools violate article IX, section 2 of our state constitution and are

          void. This includes the Act's funding provisions, which attempt to tap into and shift a

          portion of moneys allocated for common schools to the new charter schools authorized

          by the Act. Because the provisions designating and funding charter schools as common

          schools are integral to the Act, such void provisions are not severable, and that

          determination is dispositive of the present case.

                                                    FACTS

                 In November 2012, Washington voters approved I-1240, codified in the Act,

          providing for the establishment of up to 40 charter schools within five years. Clerk's

          Papers (CP) at 39-78; RCW 28A.710.150(1). The Act was intended to provide parents

          with "more options" regarding the schooling of their children. RCW 28A.710.005(1)(f);

          see also RCW 28A.710.020(1) (new charter schools are public "common school[s] open

          to all children free of charge"). But the new schools came with a trade-off: the loss of

          local control and 1local accountability. Charter schools must provide a basic education,

          similar to traditional public schools, including instruction in the essential academic

          learning requirements, which are developed by the superintendent of public instruction.




                                                        2
                                               
          No. 89714-0


          See RCW 28A.710.040(2)(b); former RCW 28A.655.070(1)-(2) (2013). However, under

          the Act's provisions, charter schools "free teachers and principals from burdensome

          regulations that limit other public schools" thereby giving charter schools "the flexibility

          to innovate" regarding staffing and curriculum. RCW 28A.710.005(l)(g). Charter
                            }



          schools are exempt from many state rules. With the exception of "the specific state

          statutes and rules" identified in RCW 28A.710.040(2) and any "state statutes and rules

          made applicable to the charter school in the school's charter contract," charter schools are

          "not subject to and are exempt from all other state statutes and rules applicable to school

          districts and school district boards of directors ... in areas such as scheduling, personnel,

          funding, and educational programs." RCW 28A.710.040(3).

                   Under the Act, charter schools are devoid of local control from their inception to

          their daily operation. 1 Charter schools can be approved in two ways. First, the

          Washington Charter School Commission, which is an "independent state agency"
                             ;·



          established by the Act and made up of nine appointed members, has the power to

          establish charter schools anywhere in the State. See RCW 28A.710.070(1)-(2), .080(1). 2

          Second, school districts may apply to the Washington State Board of Education for

          permission to authorize charter schools. RCW 28A.710.080(2). The commission and

          approved school districts (referred to as "charter school authorizers") solicit charter

          applications, approve or deny applications, and negotiate and execute charter contracts.

                   1
                    Charter schools are formed upon the application of a nonsectarian, nonprofit
          corporation, see RCW 28A.710.010(1), .040(4), and are governed by an appointed charter school
          board. RCW 28A.l70.010(6), .020(3).
                  2
                    All commission members must have a "commitment to charter schooling as a strategy
          for strengthening public education." RCW 28A.710.070(3).

                                                         3
                                                    
          No. 89714-0


          RCW 28A.710.100(1). Charter school authorizers also monitor performance and legal

          compliance of charter schools, RCW 28A.710.180(1), but such oversight cannot "unduly

          inhibit the autonomy granted to charter schools," RCW 28A.710.180(2), and such

          oversight must also be consistent with the principles and standards developed by another

          private     organiza~ion,   the National Association of Charter School Authorizers. RCW

          28A.71 0.1 00(3). 3

                      As for daily operation, charter schools are not governed by elected local school

          boards. Instead, .charter schools are operated by a "charter school board," RCW

          28A.710.020(3), which is "appointed or selected under the terms of a charter application

          to manage and operate the charter school." RCW 28A.710.010(6). The board is

          responsible for functions typically handled by an elected school board, including hiring,

          managing, and discharging employees; receiving and disbursing funds; entering

          contracts; and determining enrollment numbers. RCW 28A.710.030(1), .050(5).

                      As for funding, the Act requires the superintendent to apportion funds to charter

          schools on the same basis as public school districts. See RCW 28A.710.220, .230(1).

          Such disbursements include basic education moneys appropriated by the legislature in the

          biennial operating budget for the use of common schools and moneys from the common

          school construction fund. See RCW 28A.710.220(2), .230(1); RCW 28A.l50.380(1),

          .250(1).




                      3
                      The commission has authorized seven charter schools. Spokane Public Schools, a
              school district authorizer, has authorized one charter school.


                                                            4
                                                  
          No. 89714-0


                   Alarmed over the lack of local accountability and fiscal impacts of the Act,

          appellants 4 sued the State of Washington in King County Superior Court, seeking a

          declaratory judgment that the Act is unconstitutional. 5 Several supporters of charter

          schools intervenyd. 6 All three parties moved for summary judgment, and the trial court

          granted summary judgment to the State and intervenors on all issues but one. The trial

          court held that charter schools are not "common schools" under article IX of

          Washington's Constitution and, therefore, the common school construction fund could

          not be appropriated to charter schools. CP at 1043, 1045. The trial court found,

          however, that the provisions permitting such appropriations were severable. The trial

          court concluded that the Act was otherwise constitutional. All parties sought direct

          review, which we granted.

                                                   ANALYSIS

                   We begin by noting what this case is not about. Our inquiry is not concerned with

          the merits or demerits of charter schools. Whether charter schools would enhance our

          state's public school system or appropriately address perceived shortcomings of that




                   4
                    The plaintiffs/appellants consist of several organizations and community members: the
          League of Women Voters of Washington; El Centro De Le Raza; Washington Association of
          School Administrators; Washington Education Association; Wayne Au, PhD; Pat Braman;
          Donna Boyer; and Sarah Lucas.
                  5
                    Appellants argued that the Act violates article II, section 37; article III, section 22;
          article VII, section 2(a); and article IX, sections 1, 2, and 3 of the Washington Constitution.
                  6
                    Intervenors/respondents consist of the Washington State Charter Schools Association,
          League of Education Voters, Ducere Group, Cesar Chavez Charter School, I-1240 sponsor Tania
          De Sa Campos, and Matt Elisara.

                                                          5
                                                   
          No. 89714-0


          system are issues for the legislature and the voters. 7 The issue for this court is what are

          the requirements of the constitution. Cf Gerberding v. Munro, 134 Wn.2d 188, 211, 949

          P.2d 1366 (1998) ("we are not swayed in our analysis of [the term limits initiative] by the

          policy merits or demerits of term limits for officeholders"). Accordingly, "[ o]ur review

          here is limited to the issue of whether the voters acted in compliance with our state's

          constitution in expressing their collective will." !d. "[W]hile initiative measures are

          reflective of the reserved power of the people to legislate, the people in their legislative

          capacity remain   ~ubject   to the mandates ofthe Constitution." !d. at 196 (citation

          omitted). Moreover, we have made clear that the initiative process is limited in scope to

          subject matter that is legislative in nature, that an initiative attempting to achieve

          something not within its power is invalid, and that the initiative power may not be used to

          amend the constitution. !d. at 210 n.11.

                   Charter Schools Are Not Common Schools

                   This case turns on the language of article IX, section 2 of our state constitution and

          this court's case law addressing that provision. See Tunstall v. Bergeson, 141 Wn.2d

          201, 220-21, 5 P.3d 691 (2000) ("the court's focus when addressing constitutional facial

          challenges is on \whether the statute's language violates the constitution"). Article IX,

          section 2 of the Washington Constitution provides:

                   The legislature shall provide for a general and uniform system of public
                   schools. The public school system shall include common schools, and such

                   7
                   Amici largely address the perceived benefits of charter schools and their successes in
          other states. See, e.g., Br. of Amicus Pac. Legal Found. at 13-20; Br. of Amici Nat'l All. for
          Pub. Charter Sch., Black All. for Educ. Options, and the Nat'l Ctr. for Special Educ. in Charter
          Schools at 3-5; Br. of Amici First Place Scholars Charter Sch. et al. at 12-20.


                                                          6
                                                  
          No. 89714-0


                high schools, normal schools, and technical schools as may hereafter be
                established. But the entire revenue derived from the common school fund
                and the state tax for common schools shall be exclusively applied to the
                support of the common schools. 8

                In order tq tap the funding sources identified in article IX, I -1240 declared charter

          schools to be "common schools." See LAWS OF 2013, ch. 2, §§ 101(1)(m), (n)(vii),

          202(1), (2), 208(1), 301, 302; see also RCW 28A.710.005(1)(m), (n)(vii), .020(1), (2),

          .070(1); RCW 28A.150.010; RCW 28A.315.005. The Act also directed that charter

          schools are to be funded "as other public schools," and defined "[p ]ublic schools" to

          mean "the common schools as referred to in article IX of the state constitution, including

          charter schools," and other schools below the college level and maintained at public

          expense. LAWS OF 2013, ch. 2, §§ 222(1), 301; see also id. § 101(1)(n)(vii); RCW

          28A.710.220(1), .005(1)(n)(vii); RCW 28A.150.010. Charter schools must report student

          enrollment and comply with applicable reporting requirements to receive state or federal

          funding. LAWS OF 2013, ch. 2, § 222(1); RCW 28A.710.220(1). The Act directs the

          superintendent of public instruction to allocate funding for charter schools "based oh the

          same funding criteria used for noncharter public schools," and charter schools are



                 8
                     Article IX, section 1 provides:

                 It is the paramount duty of the state to make ample provision for the education of
                 all children residing within its borders, without distinction or preference on
                 account of race, color, caste, or sex.

                 Article IX, section 3 provides in relevant part:

                        There is hereby established the common school construction fund to be
                 used exclusively for the purpose of financing the construction of facilities for the
                 common schools.

                                                           7
                                                 
          No. 89714-0


          "eligible to apply for student grants on the same basis as a school district." LAws OF

          2013, ch. 2, § 222(2); RCW 28A.710.220(2). The Act provides that charter schools

          "shall be included in the levy planning, budgets, and funding distribution in the smne

          manner as other public schools in the district," that school districts "must allocate levy

          moneys to a conversion charter school," and that charter schools "must be included in

          levy planning, budgets, and funding distribution in the same manner as other public

          schools." LAWS OF 2013, ch. 2, § 222(5), (6), (8); RCW 28A.710.220(5), (6), (8). The

          Act additionally ·~eclares that charter schools are "eligible for state matching funds for

          common school construction." LAWS OF 2013, ch. 2, § 223(1); RCW 28A.710.230(1).

                 Moreover, I- 1240's voter's pamphlet made clear to voters that the fiscal impact of

          the initiative was merely to shift existing school funding from existing (common) schools

          to charter schools. "Initiative 1240 is anticipated to shift revenues, expenditures and

          costs between local public school districts or from local public school districts to charter

          schools, primarily from movement in student enrollment." CP at 549. "Charter schools

          would be tuition-free public schools within the state system of common schools." !d. at

          550. "State funcFng for charter schools would be provided in the same manner as other

          public schools [and] ... based on the same funding criteria used for noncharter schools."

          !d. "Charter schools provide another enrollment option, but they do not change current

          law that state funding follows the student." !d. "Charter schools are eligible for state

          matching funds for common school construction." !d.




                                                         8
                                                    
              No. 89714-0


                     Relevant here, I-1240 also provides that charter schools are "governed by a charter

              school board," which is "appointed or selected ... to manage and operate the charter

              school." LAWS OF 2013, ch. 2, § 201(5)-(6); RCW 28A.710.010(5)-(6). The charter

              school board has the power to hire and discharge charter school employees and may

              contract with nonprofit organizations to manage the charter school. LAWS OF 2013, ch. 2,

              § 203(1)(a),(c); RCW 28A.710.030(1)(a), (c); see also LAWS OF 2013, ch. 2, § 101(2);

              RCW 28A.710.005(2) ("the people enact this initiative measure to authorize ... charter

              schools in the state of Washington[] to be operated by qualified nonprofit

              organizations"). I-1240 also makes charter schools "free from many regulations" that

              govern other schools. LAWS OF 2013, ch. 2, § IOI(l)(n)(viii); RCW

              28A.710.005(1)(n)(viii). Charter schools are "exempt from all school district policies,"

              as well as "all ... state statutes and rules applicable to school districts" except those

              listed in I-1240 section 204(2) and those made applicable in the school's charter contract.

              LAWS OF 2013, ch. 2, § 204(3); RCW 28A.710.040(3).

                     This case addresses the designation, funding, and control of charter schools as set

              forth in I-1240 and that initiative's compliance with article IX, section 2. Accordingly,

              the case is largely determined by our prior decision in School District No. 20 v. Bryan, 51

              Wash. 498, 99 P. 28 (1909). Intervenors ask us to "overturn Bryan," Answering Br. &

              Opening Cross-Appeal Br. of Intervenors at 48, but we decline to do so. Bryan has been

              the law in Washington for more than a hundred years and is repeatedly relied on as




                                                             9
                                                  
          No. 89714-0


          authority by Washington's appellate courts. 9 Intervenors offer no compelling reason to

          abandon Bryan. Similarly, the State asks us to "recognize an evolving common school

          system" and not read Bryan as "a static statement of constitutional imperatives." Br. of

          Resp't/Cross-Appellant State of Wash. at 26, 23. But in Bryan this court established the

          criteria for evaluating a "common school" within the meaning of article IX, and warned,

          "The words 'common school' must measure up to every requirement of the constitution

          ... and whenever by any subterfuge it is sought to qualify or enlarge their meaning

          beyond the intent and spirit ofthe constitution, the attempt must fail." 51 Wash. at 503.

          Bryan established the rule that

                   a common school, within the meaning of our constitution, is one that is
                   common to all children of proper age and capacity, free, and subject to and
                   under the control of the qualified voters of the school district. The
                   complete control of the schools is a most important feature, for it carries
                   with it the right of the voters, through their chosen agents, to select
                   qualified teachers, with powers to discharge them if they are incompetent.




                   9
                   See, e.g., State v. Preston, 79 Wash. 286,288-89, 140 P. 350 (1914) (applying Bryan's
          definition of "common schools"); State ex rel. State Bd. for Vocational Educ. v. Yelle, 199 Wash.
          312,314,91 P.2d 573 (1939) (citing Bryan as authority concerning appropriate use of common
          school funds); State ex rel. City of Seattle v. Seattle Elec. Co., 71 Wash. 213, 215, 128 P. 220
          (1912) (acknowledging Bryan as relevant to the issue of"measuring the limit of legislative
          power by reference to the constitution"); Tunstall, 141 Wn.2d at 221 (citing Bryan regarding
          uniformity); Fed. Way Sch. Dist. No. 210 v. State, 167 Wn.2d 514, 524,219 P.3d 941 (2009)
          (quoting Bryan regarding uniformity definition); Sch. Dists. 'All. for Adequate Funding of
          Special Educ. v. State, 149 Wn. App. 241, 263, 202 P.3d 990 (2009) (citing Bryan regarding
          uniformity definition), aff'd, 170 Wn.2d 599, 244 P.3d 1 (2010).

                                                         10
                                                      
          No. 89714-0


          Id. at 504. Here, because charter schools under 1-1240 are run by an appointed board or

          nonprofit organization and thus are not subject to local voter control, they cannot qualify

          as "common schools" within the meaning of article IX. 10

                   The Charter School Act's Funding Provisions Fail

                   As Bryan noted, when adopting our constitution the people of this state

          "endeavored to protect and preserve the funds set apart by law for the support of the

          common school from invasion, so that they might be applied exclusively to ... such

          schools." Id. at 502. As discussed above, charter schools do not qualify as common

          schools. As explained below, by diverting common school funds to charter schools, the

          Act contravenes article IX, section 2 of the Washington Constitution. Id. at 501, 507.U




                   1
                    °  Further, 'under Bryan the absence of local control by voters would also violate the
          article IX uniformity requirement. Bryan explained,
                   The system must be uniform in that every child shall have the same advantages
                   and be subject to the same discipline as every other child. A system of control
                   through school boards and county superintendents is provided for, their duties
                   defined, and a method supplied to secure, in theory at least, efficient teachers and
                   instructors.
          51 Wash. at 502-03. Bryan held in part that the legislation in question was invalid because "its
          operation ... would break the uniformity of the common school system," that is, by having
          students instructed by uncertified teachers. Id. at 504. Here, the uniformity of the common
          school system is similarly broken in that the Charter School Act eliminates the local voter
          control that is a hallmark of common schools, thereby resulting in different (nonuniform)
          governance for charter schools as compared to common schools.
                   Aside from the above observation-that the Act's governance provisions for charter
          schools violate the "uniform system" requirement of article IX, section 2-we do not further
          address the Act's article IX uniformity failings or the parties' other arguments because we find
          the invalidity of the Act's funding provisions as discussed herein to be dispositive.
                    tt '"To say that the Legislature can determine what institutions shall receive the proceeds

          of the school fund, and that whatever they determine to be entitled thereto becomes ipso facto a
          common school, ii) begging the whole question, and annulling the constitutional restriction.'" Id.
          at 504-05 (quoting People ex rel. Roman Catholic Orphan Asylum Soc 'y v. Bd. of Educ., 13
          Barb. 400 (N.Y. Sup. Gen. Term 1851).


                                                            11
                                                  
          No. 89714-0


                   Our constitution requires the legislature to dedicate state funds to support

          "common schools." WASH. CONST. art. IX,§§ 2, 3. As noted, section 2 provides that

          "the entire revenue derived from the common school fund and the state tax for common

          schools shall be exclusively applied to the support of the common schools." !d. Section

          3 establishes a separate construction fund for the sole use of the common schools. Using

          any of those funds for purposes other than to support common schools is unconstitutional.

          Mitchell v. ConsQl. Sch. Dist. No. 201, 17 Wn.2d 61, 66, 135 P.2d 79 (1943) (plurality

          opinion). This court has repeatedly struck down laws diverting common school funds to

          any other purpose. See, e.g., Leonard v. City of Spokane, 127 Wn.2d 194, 199, 897 P.2d

          358 (1995) (public improvements); Mitchell, 17 Wn.2d at 65-66 (transportation to private

          schools); State ex rel. State Bd.for Vocational Educ. v. Yelle, 199 Wash. 312,316-17,91

          P.2d 573 (1939) (vocational rehabilitation); Sheldon v. Purdy, 17 Wash. 135, 141, 49 P.

          228 (1897) (interest on school district bonds); Bryan, 51 Wash. at 505 (schools attached

          to teacher training colleges); State v. Preston, 79 Wash. 286, 288-89, 140 P. 350 (1914)

          (same).

                   Under the. Act, money that is dedicated to common schools is unconstitutionally

          diverted to charter schools. As noted, the Act provides that charter schools are to be

          funded on the same basis as common schools. The superintendent must distribute money

          from the constitutionally restricted basic education allocation to charter schools on the

          same basis as common schools. See RCW 28A.710.220(2). 12 In other words, under the


                    12
                   A portion of the basic education allocation is derived from the state levy on real
          property designated for support of common schools. See RCW 84.52.065.

                                                          12
                                                    
          No. 89714-0


          terms of the Act's provisions the source of funds for the operation of charter schools is

          the basic education moneys that are otherwise dedicated to the operation of common

          schools. See RGW 28A.510.250; RCW 28A.710.220(2); RCW 84.52.065, 13 .067.

                   However, the constitution sets aside certain property and other moneys to establish

          a permanent fund for the exclusive use of common schools, referred to in article IX as the

          "common school fund." WASH. CONST. art. IX,§§ 2, 3. Article IX, section 2 also

          extended constitutional protection to any "state tax for common schools." In Yelle, 199

          Wash. at 316, this court addressed the restrictions on the use ofbasic education funds

          allocated to common schools. Yelle struck down a law that would have diverted tax

          revenues allocated to the common schools to support a vocational rehabilitation program

          operated by a state board. !d. This court explained that it was "beside the question" that

          the vast majority of state funding in place at that time, whether derived from tax revenues

          or "cash on hand," could have been allocated to other purposes in the first instance. !d.

          The constitutional protection afforded to common school appropriations is not dependent

          on the source of the revenue (i.e., the type of tax or other funding source) or the account


                   13
                     After the October 28, 2014 oral argument in this case, the State filed a statement of
          additional authority on July 22,2015 citing Laws of2015, chapter 4, section 516(5) as
          supporting the notion that "charter schools can operate without access to constitutionally
          restricted revenue." Statement of Additional Auth. at 1-2. Section 516(5) is a subsection ofthe
          operating budget regarding funding for the 2015-2017 biennium, and provides, "State general
          fund appropriations distributed through Part V of this act for the operation and administration of
          charter schools as provided in chapter 28A. 71 0 RCW shall not include state common school levy
          revenues collected under RCW 84.52.065." LAWS OF 2015, ch. 4, § 516(5). This legislation,
          which is express!)~ effective on June 30,2015 and is prospective in its application, does not alter
          our analysis or coi1clusion concerning the effect of the Act as previously passed by the voters in
          2012 and codified in 2013. The validity of section 516(5) as a substantive law provision buried
          within an operating budget is not before us. For present purposes it is enough to note that section
          516(5) does not assist the State.


                                                          13
                                               
          No. 89714-0


          in which the funds are held (i.e., the general fund or other state fund). Rather, this court

          held that all money "allocated to the support of the common schools ... constitute[ s] a

          'state tax for the common schools' in contemplation of Art. IX,§ 2, of the constitution."

          Id. Yelle continued, "[O]nce appropriated to the support of the common schools," funds

          cannot "subsequently be diverted to other purposes." Id. at 317. This court cautioned

          that to hold otherwise "would be calamitous." Jd.

                   Similarly, in Mitchell this court explained that the use of any common school

          funds for other than a common school purpose violates the constitution. There, this court

          held unconstitutional a statute that extended school bus transportation privileges to

          private school students along already existing and operating public school bus routes.

          This court rejected the argument that the statute did not impose any additional expense on

          the school district in that the private school students would merely join the public school

          students on the school bus's established and regular route. Mitchell, 17 Wn.2d at 66.

          Although the statute in question did not identify or make any appropriation for carrying

          out its purpose, because its operation would have the effect of utilizing common school

          funds for other than common school purposes, it contravened article IX, section 2's

          exclusivity requirement. Jd. Restated, the statute's overall fiscal neutrality did not affect

          its constitutional infirmity. Also, even though the statute did not address funding, the fact

          that it's intended operation would "necessitate[] the use of common school funds for

          other than common school purposes" rendered it unconstitutional. !d.




                                                        14
                                               
          No. 89714-0


                   Under the; Act, charter schools receive funds from the legislature's basic education

          allocation for the common schools. See RCW 28A.710.220(2). By statute, all of the

          basic education funds in the biennial operations budget are designated for the exclusive

          use ofthe common schools. RCW 28A.l50.380(1) ("The state legislature shall, at each

          regular session in an odd-numbered year, appropriate for the current use of the common

          schools such amounts as needed for state support to school districts during the ensuing

          biennium for the program of basic education under RCW 28A.l50.200."). These funds

          "made available by the legislature for the current use of the common schools" are then

          distributed annually by the Superintendent to "each school district of the state operating a

          basic education instructional program." RCW 28A.l50.250(1). That the specific

          common school property levy is only a portion of the state funds used to support common

          schools does not alter the protection afforded to the entire basic education allocation as a

          "'state tax for common schools"' within the meaning of article IX, section 2. Yelle, 199

          Wn.2d at 316-17 (quoting CONST. art. IX, § 2). The Act unconstitutionally reallocates

          these restricted funds to charter schools, which do not qualify as common schools. ·

                   Compounding this problem, the State does not segregate constitutionally restricted

          moneys from other state funds. Nor can it demonstrate that these restricted moneys are

          protected from being spent on charter schools. Cf id. at 317; Leonard, 127 Wn.2d at 199

          (act violated artiide IX, section 2 because it diverted revenues that under the existing

          statutory scheme would otherwise be used to support the common schools). Given this

          absence of segregation and accountability, we find unconvincing the State's view that




                                                         15
                                                 
          No. 89714-0


          charter schools may be constitutionally funded through the general fund. See Br. of

          Resp't/Cross-Appellant State of Wash. at 30-31. Historically, the state common school

          funds were maintained in a separate public school account and distributed to the common

          schools by the Superintendent. See, e.g., Yelle, 199 Wash. at 314-15. While some other

          constitutionally restricted state funds continue to be maintained in separate accounts (e.g.,

          common school construction fund (WASH. CONST. art. IX,§ 3), gas taxes for

          transportation purposes (WASH. CONST. art. II,§ 40)), since at least 1967, the

          constitutionally restricted common school property levy revenues have been deposited in

          the State's "general fund," which is used for the basic education allocation. See RCW

          84.52.067; LAws OF 1967, Ex. Sess., ch. 133, § 2. There is no way to track the restricted

          common school funds or to ensure that these dollars are used exclusively to support the

          common schools.

                   In addition to the diversion of basic education funds, the Act diverts funds from

          the common school construction fund established under article IX, section 3. See RCW

          28A.710.230(1).·· The school construction fund, unlike other restricted common school

          funds, continues to be held in a segregated account. See RCW 28A.515.320. The trial

          court correctly held that the Charter School Act's provisions authorizing diversion of

          these restricted funds are unconstitutional.

                   Our constitution directs the legislature to establish and fund common schools and

          restricts the legislature's power to divert funds committed to common schools for other

          purposes even if related to education. CONST. art. IX,§§ 1-3. The Charter School Act's




                                                         16
                                                  
          No. 89714-0


          diversion of basic education funds allocated to the support of the common schools and

          common school construction funds is unconstitutional and void.

                   We also disagree with the State's view that the Act's remaining provisions are

          saved because funding "follows the student" and in any event charter schools could be

          funded out ofthe state general fund. Br. ofResp't/Cross-Appellant State of Wash. at 40.

          The fact that public school money distributions are generally based on per capita student

          attendance does not mean that common school funds are available for students who do

          not attend common schools. Where a child is not attending a common school, there can

          be no entitlement to "an apportionment of the current state school fund, to a credit

          predicated on attendance of children at such ... school." State v. Preston, 79 Wash. 286,

          289, 140 P. 350 (1914).

                   Similarly, in Bryan, the legislative act in question provided for a model training

          school department to be established in the state normal schools, under the supervision of

          the board of trustees of such normal schools. Relevant here, the legislation directed the

          superintendent of public instruction to apportion moneys "'out of the funds available for

          the support of the common schools'" in an amount reflecting "'the number of pupils in

          attendance'" at the model training school and distribute such portion to the noted boards.

          Bryan, 51 Wash. at 500-01 (quoting LAWS OF 1907, ch. 97, § 4). In other words, under

          the legislation in· question the money would follow the student. This court affirmed the

          trial court's ruling that such legislation "'which seeks to apportion or appropriate any part




                                                         17
                                                  
          No. 89714-0


          of the common school fund or revenue therefrom or state tax for the support of the

          common schools is unconstitutional and void."' !d. at 501.

                Further, as discussed above, the Act designates and relies on common school

          funds as its funding source. Without those funds, the Act cannot function as intended.

          Notably, 1-1240 supporters' statements in the voters' pamphlet assured voters that charter

          schools would be funded out of the current school system by merely shifting existing

          school funding. In response to criticism that 1-1240 "diverts taxpayer money into

          unaccountable . . . charter schools [and] ... will drain millions of dollars from existing

          classrooms," CP at 553, supporters stated in the pamphlet that"[ c]harter schools are

          public schools, open to all students, accountable to a local school board or state

          commission, and do not take a penny from our public school system or students. They're

          funded based on student enrollment just like other public schools." Jd. at 553.

                 The Act 's1nvalid Provisions Are Not Severable

                 The next question is whether the above noted unconstitutional provisions render

          the Act unconstitutional in its entirety. "A legislative act is not unconstitutional in its

          entirety unless invalid provisions are unseverable." Amalgamated Transit Union Local

          587 v. State, 142 Wn.2d 183, 227, 11 P.3d 762, 27 P.3d 608 (2000). The test for

          severability is whether the unconstitutional provisions are so connected to the remaining

          provisions that it cannot be reasonably believed that the legislative body would have

          passed the remainder of the act's provisions without the invalid portions, or unless

          elimination of the invalid part would render the remaining part useless to accomplish the




                                                         18
                                              
          No. 89714-0


          legislative purposes. Id. at 227-28; Gerberding v. Munro, 134 Wn.2d 188, 197, 949 P.2d

          1366 (1998); State v. Crediford, 130 Wn.2d 747, 760, 927 P.2d 1129 (1996). While the

          presence of a severability clause may provide assurance that the legislative body would

          have enacted remaining sections without the invalid portions, a severability clause is not

          necessarily dispositive on the question of whether the legislative body would have

          enacted the remainder ofthe act. Amalgamated, 142 Wn.2d at 228. Here, the Act

          contains a severability clause, but the invalid provisions are so intertwined with the

          remainder of the Act and so fundamental to the Act's efficacy that under either of the

          above tests the invalid portions are not severable.

                 The Act identifies charter schools as common schools and is expressly reliant on

          common school funding to support such charter schools. That a funding source is

          required for the existence of charter schools is self-evident. As discussed above, the Act

          specifically intends to use common school funding allocations as that source. Without a

          valid funding source the charter schools envisioned in I-1240 are not viable. Moreover,

          I- 1240's voters' pamphlet stressed that the funding for charter schools will come from

          existing funding sources in the form of a "shift [in] revenues" from "local public school

          districts to charter schools." CP at 549. In sum, without funding, charter schools are not

          viable. Nor can it be believed that voters would have approved the Charter School Act

          without its funding mechanism. See Leonard, 127 Wn.2d at 202 (act's funding

          mechanism is its "heart and soul" and act would be "virtually worthless" without it; thus,

          the funding mechanism is not severable from the remainder of the act).




                                                        19
                                                   
          No. 89714-0


                 In sum, the Charter School Act violates article IX, section 2 because charter .

          schools are not common schools despite the Act's attempt to so designate them. The

          Act's designated funding mechanisms fail, and these provisions are not severable from

          the remainder of:.the Charter School Act. 14

                                                 CONCLUSION

                 The portions ofl-1240 designating charter schools as common schools violate

          article IX, section 2 of the Washington Constitution and are invalid. For the same reason,

          the portions ofl-1240 providing access to restricted common school funding are also

          invalid. These provisions are not severable and render the entire Act unconstitutional.

          We affirm in part and reverse in part and remand for an appropriate order.




                 14
                   Because these determinations are dispositive of this case, we do not address the parties'
          other arguments. See Bryan, 51 Wash. at 506-07; Gerberding, 134 Wn.2d at 211 n.12.

                                                          20
                         
          No. 89714-0




          WE CONCUR:


          (
              --~




                                             21
                                      
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)




                                               No. 89714-0

                FAIRHURST, J. (concurring in part and dissenting in part)-We must decide

          whether newly created charter schools are "common schools" as defined by article

          IX, section 2 of the Washington Constitution and, if not, whether the charter schools

          act (Act), codified at chapter 28A.710 RCW, requires the State to support charter

          schools with funds that are constitutionally restricted to the benefit of common

          schools. I agree that charter schools are not common schools. But because nothing

          in the Act expressly requires the use of restricted funds, the Act is facially valid.

          Since charter schools may be constitutionally funded with unrestricted monies from

          the general fund, I concur in part and dissent in part.

                In November 2012, Washington voters approved Initiative 1240 (1-1240),

          codified in the Act, allowing up to 40 charter schools to open within five years. The

          Act was intended to provide parents with "more options to find the best learning

          environment for their children." RCW 28A.710.005(1)(f). Under the Act, charter

          schools would be operated by nonprofit, nonsectarian organizations. RCW

          28A.710.010(1), .040(4). Further, charter schools must be free and open to all




                                                     1
                                     
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

          students. RCW 28A.710.020(1). If student interest exceeds capacity, spaces are

          allotted by lottery. RCW 28A.710.050(4).

                While charter schools are given more "flexibility to innovate and make

          decisions about staffing, curriculum, and learning opportunities to improve student

          achievement and outcomes," they are still subject to various restrictions. RCW

          28A.710.005(1)(g). For example, all teachers must be state certificated. RCW

          28A.710.040(2)(c). Like traditional public schools, charter schools are required to

          provide a basic education through instruction in the essential academic learning

          requirements (EALRs). RCW 28A.710.040(2)(b). EALRs are developed by the

          superintendent of public instruction (Superintendent) and prescribe the substantive

          content taught to all of Washington's public school students, often spanning several

          hundred pages per subject. Charter schools are also subject to performance

          improvement goals advanced by the state Board of Education. RCW

          28A. 71 0.040(2)(g).

                When it comes to evaluating performance, charter schools are assessed under

          the same statewide student assessment system developed and overseen by the

          Superintendent. RCW 28A.710.040(2)(b). Charter schools are additionally required

          to provide annual performance reports to the parents and the community served by

          the school. RCW 28A.710.040(2)(f) (citing RCW 28A.655.110). If a charter school




                                                     2
                                          
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

          falls to the bottom 25 percent of the statewide school accountability index, that

          charter school's contract will not be renewed. RCW 28A.710.200(2).

                Funding for a charter school is tied to student enrollment, and the

          Superintendent allocates funding to charter schools using the same formulas that are

          applied to traditional public schools. RCW 28A. 710 .220(2). The State's general fund

          is the main source of funding for public education, including charter schools. See

          LAWS OF     2013, 2d Spec. Sess., ch. 4, §§ 501-516 (operational expenses for

          education).

          A.    Common schools can and must function without using constitutionally
                restricted funds

                Washington's constitution identifies three funds whose use is restricted solely

          for the benefit of common schools. The Act does not require the use of monies from

          any of these funds. The current funding scheme for charter schools and public

          education is consistent with our constitution and precedent. The appellants,! making

          a facial challenge, fail to meet their burden.

                 1.     The Act does not divert resources from any of the three restricted funds

                Sections 2 and 3 of article IX identify three protected funds: the permanent

          common school fund, the state tax for common schools, and the common school


                 1
                  The plaintiffs/appellants consist of several nonprofit organizations and community
          members: the League of Women Voters of Washington; El Centro De Le Raza; Washington
          Association of School Administrators; Washington Education Association; Wayne Au, PhD; Pat
          Braman; Donna Boyer; and Sarah Lucas (hereinafter collectively appellants).


                                                      3
                                        
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

          construction fund. The legislature cannot use revenue from any of these restricted

          funds for purposes other than to support common schools. Mitchell v. Canso!. Sch.

          Dist. No. 201, 17 Wn.2d 61, 66, 135 P.2d 79 (1943) (plurality opinion).

                First, the permanent common school fund was created by article IX, section 3

          in 1889. There are two components of the permanent common school fund that we

          must consider-the principal of the fund and the interest that accrues on the fund.

                In 1967, the legislature froze the principal of the permanent common school

          fund. LAWS OF 1967, ch. 29, § 1, at 98. To this day, our constitution requires that the

          principal of the fund must remain intact. CONST. art. IX,§ 3; RCW 28A.515.300(2).

          The Act does not direct the legislature to expend any principal, nor do appellants

          allege that the principal of the fund has been improperly appropriated.

                Neither has the interest been diverted to the support of charter schools. When

          the fund was created in 1889, our constitution provided that "interest accruing on

          [the permanent common school fund,] ... shall be exclusively applied to the current

          use of the common schools." CONST. art. IX, § 3 (1889). However, when the

          legislature froze the principal of the fund in 1967, it directed all of the interest

          accruing on the fund toward the newly created common school construction fund,

          which was dedicated solely to common school construction. CONST. art. IX, § 3.

          Thus, the interest from the permanent common school fund is not and cannot be used

          for any school operating costs. Appellants therefore cannot show that any money


                                                     4
                                       
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

          from the permanent common school fund is being diverted to support charter

          schools.

                Second, the state tax for common schools, codified in RCW 84.52.065, levies

          "for the support of common schools of the state a tax of three dollars and sixty cents

          per thousand dollars." Currently, revenue from the state tax for common schools is

          placed into the general fund, RCW 84.52.067, from which our public education

          system receives support, LAWS OF 2013, 2d Spec. Sess., ch. 4, §§ 501-516. As

          discussed in more detail below, the state tax for common schools constitutes only a

          fraction of the total appropriation to our public schools. For example, in fiscal year

          2015, the appropriation for public education amounted to roughly $7.095 billion

          from the general fund. LAWS OF 2013, 2d Spec. Sess., ch. 4, §§ 502, 505, 507, 510-

          511, 514-515. Of this, only $2.003 billion consists of the state tax for common

          schools. WASH. STATE ECON. & REVENUE FORECAST COUNCIL, WASHINGTON STATE

          ECONOMIC AND REVENUE FORECAST                  69   (2014),   http://www.erfc.wa.gov/

          publications/documents/sep14pub.pdf. Thus, only 28 percent of the revenue

          appropriated for public education from the general fund is restricted. Because charter

          schools account for merely 2 percent of Washington's public schools, they can

          certainly be funded through the remaining 72 percent of the appropriation from the

          general fund. Importantly, nowhere does the Act expressly require the State to fund

          charter schools with revenue from the state tax for common schools.


                                                     5
                                         
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

                Finally, article IX, section 3 created the third restricted fund when it

          "established the common school construction fund to be used exclusively for the

          purpose of financing the construction of facilities for the common schools." The text

          of the Act does not actually require the State to provide such funding from the

          common school construction fund. The Act simply provides that "[c]harter schools

          are eligible for state matching funds for common school construction." RCW

          28A.710.230(1). A review ofthe 2013 session laws reveals that the legislature funds

          school construction from both the state building construction account and the

          common school construction account. See LAWS OF 2013, ch. 19, §§ 5001-5030, at

          2734-43. In fact, the majority of public school construction is funded by the state

          building construction account. Id. Thus, while the legislature may not appropriate

          from the common school construction fund for construction or repair of charter

          schools, nothing would prevent it from using the state building construction account

          or even unrestricted revenues in the general fund. Appellants fail to establish that the

          Act will divert any revenue from the common school construction fund.

                 Contrary to the majority's view, the Act does not expressly require the use of

          any of the three restricted funds. The majority points to RCW 28A.710.220(2).

          Majority at 12-13. That statute provides that"[ c]ategorical funding must be allocated

          to a charter school based on the same funding criteria used for noncharter public




                                                     6
                                                     
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

          schools." 2 On its face, this statute does not require the State to support charter

          schools with restricted funds. Taken in context, this provision relates to the amount

          of money that a charter school may receive and requires that charter schools be

          subject to the same per-pupil formula as other public schools. It plainly says nothing

          about the source of funding. In fact, nowhere does the Act identify a source of

          funding, it merely states that charter schools must "receive funding based on student

          enrollment just like existing public schools." RCW 28A.710.005(1)(n)(vii). Because

          the Act neither identifies a source of funding nor commands the use of restricted

          funds to support charter schools, it withstands appellants' facial challenge and is

          constitutional. 3




                 2
                   The full text ofRCW 28A.710.220(2) states:
                  According to the schedule established under RCW 28A.51 0.250, the superintendent
                  of public instruction shall allocate funding for a charter school including general
                  apportionment, special education, categorical, and other nonbasic education
                  moneys. Allocations must be based on the statewide average staff mix ratio of all
                  noncharter public schools from the prior school year and the school's actual full-
                  time equivalent enrollment. Categorical funding must be allocated to a charter
                  school based on the same funding criteria used for noncharter public schools and
                  the funds must be expended as provided in the charter contract. A charter school is
                  eligible to apply for state grants on the same basis as a school district.
                  3The majority also cites to three other statutes for the proposition that the Act's terms

          identify restricted funds as the source of funding. Majority at 13 (citing RCW 28A.510.250; RCW
          84.52.065, .067). First, none of these statutes are located within the Act and are thus not relevant
          to appellants' claim that the Act is facially invalid. Second, these statutes plainly do not require
          the use of restricted funds. In fact, none of them discuss the source of funding for charter schools.
          See RCW 28A.510.250 (establishing a schedule for when the Superintendent must allocate funds
          to schools); RCW 84.52.065 (requiring the State to levy a tax for common schools), .067 (requiring
          the state tax for common schools to be deposited into the general fund).


                                                            7
                                                     
              League of Women Voters v. State, No. 89714-0
              Fairhurst, J. (concurring in part and dissenting in part)

                     2.     The current funding scheme for charter schools is constitutional and
                            consistent with precedent

                     The State now funds public education primarily through the general fund.

              WASH. STATE OFFICE OF FIN. MGMT., A GUIDE TO THE WASH. STATE BUDGET

              PROCESS 6 (2014), http://www.ofm.wa.gov/reports/budgetprocess.pdf(45.1 percent

              of the general fund is spent on K-12 education). According to the Washington State

              Office of Financial Management, there are seven separate appropriations that

              comprise the overall allocations to public schools. Clerk's Papers (CP) at 1032.

              These include appropriations for (1) general apportionment, (2) pupil transportation,

              (3) special education, (4) institutional education programs, (5) programs for highly

              capable students, (6) transitional bilingual programs, and (7) the learning assistance

              program. Id. These seven appropriations are made primarily from the state general

              fund. See, e.g., LAWS OF 2013, 2d Spec. Sess., ch. 4, §§ 501-516 (operational

              expenses for education). 4 Charter schools draw support from these appropriations.

                     This funding scheme is both constitutional and consistent with our precedent.

              The general fund is not identified as a restricted fund by article IX, nor are any of

              the seven separate appropriations that comprise the overall funding for public



                     4LAWS OF    2013, 2d Spec. Sess., ch. 4, § 502 ($5.581 billion for general apportionment),§
              505 ($427 million for pupil transportation), § 507 ($738 million for special education programs),
              § 510 ($15 million for institutional education programs), § 511 ($1 0 million for programs for
              highly capable students), § 514 ($106 million for transitional bilingual programs), § 515 ($218
              million for the learning assistance program).


                                                              8
                                                   
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

          education. It is, as the name suggests, a general fund. Even our decision in School

          District No. 20 v. Bryan, relied on heavily by the majority, acknowledged that "all

          experiments in education must be indulged, if at all, at the expense of the general

          fund." 51 Wash. 498, 505, 99 P. 28 (1909).

                 The majority "find[s] unconvincing the State's view that charter schools may

          be constitutionally funded through the general fund" because restricted funds are not

          segregated from unrestricted funds. Majority at 16. Not only does this directly

          contradict established case law, see Bryan, 51 Wash. at 505, but taken to its full

          logical extent, it would mean that any expenditure from the general fund would be

          unconstitutional unless it was for the support of common schools. 5 This cannot be

          the case.

                 The majority also attempts to classify the entire $7.095 billion appropriation

          for public education as a restricted fund by relying on inapposite statutes and case

          law. The majority cites to RCW 28A.150.380 to support its claim that the entire

          appropriation for public education is restricted. Majority at 15. But RCW

          28A.150.380(1) provides only that the legislature must "appropriate for the current

          use of the common schools such amounts as needed for state support to school




                 5
                  In addition to K-12 schools, the general fund is used to support critical functions such as
          human services, higher education, governmental operating costs, and natural resources. See OFFICE
          OF FIN. MGMT., supra, at 6.


                                                          9
                                          
              League of Women Voters v. State, No. 89714-0
              Fairhurst, J. (concurring in part and dissenting in part)

              districts." This statute is not an appropriations bill but, rather, a general mandate.

              The statute does not appropriate funds, nor does it even reference any of the seven

              appropriations that comprise our funding for public education. Most importantly, the

              statute does not prohibit the legislature from supporting additional, noncommon

              school educational programs with resources from the unrestricted portion of the

              general fund. In fact, the second half of this statute, RCW 28A.150 .3 80(2), expressly

              permits appropriations for other educational programs, with no common school

              limitation. (The legislature may fund "special programs to enhance or enrich the

              program ofbasic education."). Indeed, programs, such as Running Start, that are not

              under the control of local voters and are thus not common schools, receive support

              through the $7.095 billion appropriation for public education. See LAWS OF 2013, 2d

              Spec. Sess., ch. 4, § 502(18); WASI-l. STATE BD. FOR CMTY. & TECH. COLLS.,

              RUNNING      START      FINANCE      STUDY        REPORT:   DECEMBER       2010      7,

              http://app.leg.wa.gov/ReportsToTheLegislature/Home/GetPDF?fileName=Runnin

              g%20Start%20Finance%20Study%20Report%20-%20Dec%202010_ef747037-

              8891-4bd7-8787-e55alcl85533.pdf (high schools reimburse community colleges

              for 93 percent of each student's tuition).

                     The majority next cites to State ex rel. State Board for Vocational Education

              v. Yelle, 199 Wash. 312,91 P.2d 573 (1939). Majority at 13-14. There, the legislature




                                                           10
                                          
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

          appropriated approximately $64,000 "'from the current school fund"' for the State

          Board for Vocational Education in order to secure matching funds from the federal

          government. Yelle, 199 Wash. at 313 (quoting LAWS OF 1939, ch. 223, § 2, at 940).

          The court emphasized and heavily relied on the fact that the appropriation came from

          the current school fund, which by definition was '"to be applied exclusively to the

          common schools."' !d. at 316 (quoting LAWS OF 1939, ch. 174, § 1, at 530). Thus, it

          made sense that once money was allocated to the current school fund, it could not

          thereafter be diverted to a noncommon school.

                But Yelle does not control because our funding mechanism for public

          education has materially changed since Yelle was decided in 1939. See Fed. Way

          Sch. Dist. No. 210 v. State, 167 Wn.2d 514, 525,219 P.3d 941 (2009) (distinguishing

          prior case law on grounds that funding system had been replaced by a "completely

          new and different funding mechanism"). The legislature no longer uses the current

          school fund, and, in fact, the current school fund is extinct. This likely explains why

          no court, until the majority, has ever cited to Yelle since it was first published nearly

          80 years ago. The legislature now supports public education primarily through the

          general fund. See LAWS OF 2013, 2d Spec. Sess., ch. 4, §§ 501-516 (operational

          expenses for education). Unlike the current school fund, the general fund is

          inherently unrestricted and may be used to support charter schools. Yelle did not

          forbid the legislature from using unrestricted resources in the general fund for other


                                                     11
                                           
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

          education purposes. Indeed, after Yelle, the legislature made a nearly identical

          appropriation to the Board for Vocational Education but this time from the general

          fund instead ofthe current school fund. Compare LAWS OF 1939, ch. 223, § 2, at 940

          ("FROM THE CURRENT SCHOOL FUND"), with LAws OF 1941, ch. 234, § 2, at

          748 ("FROM THE GENERAL FUND").

                The majority also cites to our plurality decision in Mitchell, where the

          legislature attempted to transport private school students with buses supported by

          restricted funds. 17 Wn.2d at 63-64. There, the State admitted that "the directors of

          the school district are using public funds 'from the state permanent school fund and

          the current school fund' (italics ours) for the transportation, in a school bus, of

          children eligible to attend the common public schools to and from the Christian

          school." Id. at 64. Relying in part on this admission, the lead opinion noted that in

          order to carry out the legislation, "the directors of school districts must, of necessity,

          resort to the common school fund." Id. at 66. By contrast, the State here will not

          necessarily have to resort to the common school fund or any restricted fund in order

          to support charter schools. Notably, the concurrence in Mitchell recognized that

          schools that were not common schools could qualify for student transportation under

          the legislation so long as restricted funds were not used. Id. at 70-71 (Grady, J.,




                                                      12
                                                 
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

          concurring). The text of the Act does not command the use of restricted funds, and,

          as discussed above, the State may fund charter schools with general funds. 6

                   The majority believes that once money is appropriated to our public schools

          from the general fund, it becomes restricted solely for the benefit of common

          schools. See majority at 12-13. Although the seven separate appropriations listed

          above can reasonably be considered public school funds, they are not common

          school funds. We recognized this critical distinction in Moses Lake School District

          No. 161 v. Big Bend Community College, concluding that while the diverted

          resources in that case might "have been public school funds, none were 'common

          school funds."' 81 Wn.2d 551, 560, 503 P.2d 86 (1972); see also Seattle Sch. Dist.

          No. 1 v. State, 90 Wn.2d 476, 521, 585 P.2d 71 (1978) ("[T]he constitutional

          draftsmen must have contemplated that funds, other than common school funds,

          were available for and used to educate our resident children." (emphasis omitted)).

          The majority conflates the legislature's appropriation for public education with

          common school funds, an approach we have long rejected. See Pac. Mfg. Co. v. Sch.

          Dist. No. 7, 6 Wash. 121, 33 P. 68 (1893). Because charter schools are part of our

          system of public education, they are a proper recipient of public school funds.


                   6
                   The majority also cites to Leonard v. City of Spokane, 127 Wn.2d 194, 897 P.2d 358
          (1995). Majority at 15. But that case involved the direct usurpation of the state tax for common
          schools. Leonard, 127 Wn.2d at 199 (invalidating the legislation because it diverted revenue from
          property tax that would otherwise constitute the state tax for common schools). No such diversion
          exists here. Again, charter schools would receive support from the general fund.


                                                         13
                                                    
              League of Women Voters v. State, No. 89714-0
              Fairhurst, J. (concurring in part and dissenting in part)

                    3.      Appellants fail to meet their burden under a facial challenge

                    Because the Act was enacted through the initiative process, we begin with the

              presumption that it is constitutional. Amalgamated Transit Union Local587 v. State,

              142 Wn.2d 183, 205, 11 P.3d 762, 27 P.3d 608 (2000). Appellants have raised a

              facial challenge against the Act and must prove that the Act is unconstitutional

              beyond a reasonable doubt. Jd. This requires a showing that the statute cannot be

              constitutionally applied under any circumstances. Id. "'[A] facial challenge must be

              rejected if there are any circumstances where the statute can constitutionally be

              applied."' Lummi Indian Nation v. State, 170 Wn.2d 247,258,241 P.3d 1220 (2010)

              (quoting Wash. StateRepublicanPartyv. Pub. Disclosure Comm'n, 141 Wn.2d245,

              282 n.14, 4 P.3d 808 (2000)).

                     The majority faults the State for not being able to "demonstrate that these

              restricted moneys are protected from being spent on charter schools." Majority at

              15. This impermissibly shifts the burden of proof to the State. 7 It is well settled that,

              in a facial challenge, the burden rests on the plaintiff, here appellants. Amalgamated

              Transit, 142 Wn.2d at 205. Appellants fail to meet their burden for two reasons.



                     7
                      The majority also runs contrary to the established presumption of constitutionality. "'In
              matters of economic legislation, we follow the rule giving every reasonable presumption in favor
              of the constitutionality of the law or ordinance."' Leonard, 127 Wn.2d at 198 (quoting Sofie v.
              Fibreboard Corp., 112 Wn.2d 636, 642-43, 771 P.2d 260 (1989)). Here, because charter schools
              comprise only two percent of Washington's public schools, it is reasonable to assume that they
              can be funded using a portion of the $5.092 billion that is not restricted.


                                                             14
                                          
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

                First, as discussed at length above, appellants cannot prove that charter

          schools will receive resources from any of the three restricted funds. In Moses Lake

          School District No. 161, we placed the burden on the plaintiffs to show that

          constitutionally restricted funds were being diverted. 81 Wn.2d at 559-60. We

          concluded that the plaintiffs there could show no more than the diversion of public

          school funds, which are distinguishable from common school funds as referenced

          by article IX. Id. at 560. Similarly, appellants here can show no more than the use of

          general funds that have been appropriated to our public education system, of which

          charter schools are a part. Notably, appellants concede that unrestricted revenue

          from the general fund can be used to support noncommon schools, stating that

          "[n]othing prevents the Legislature or school districts from using unrestricted funds

          to support ... supplemental programs and services." Reply Br. of Appellants at 18.

                Second, even assuming that appellants and the majority were correct and the

          entire appropriation for public education was restricted solely for the use of common

          schools, the nature of an appropriation is that it is finite and renewed every two years.

          See Wash. State Legislature v. State, 139 Wn.2d 129, 145,985 P.2d 353 (1999) ("[A]

          budget bill, by its nature, appropriates funds for a finite time period-two years.").

          The legislature is free to adjust its appropriations with any new biennial budget.

          Thus, it is well within the realm of possibility that the legislature may appropriate

          charter school funding separate and apart from the basic education appropriation in


                                                     15
                                             
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

          future budget bills. Indeed, in Yelle, the remedy was to fund vocational education

          using monies from the general fund the following biennium, not to abolish

          vocational schools. Compare LAWS OF 1939, ch. 223, § 2, at 940, with LAWS OF

          1941, ch. 234, § 2, at 748. Because nothing prohibits the legislature from expressly

          appropriating funds to support charter schools separate and apart from the

          appropriation for public education in the next biennium, appellants' facial challenge

          must fai1. 8

                  As a final note, the flaws that appellants and the majority find with the current

          funding scheme are born from the way in which the State manages restricted funds,

          not through any fault of the Act or the voters who passed the Act. While the State's

          accounting may be troubling, I do not find the Act itself to be unconstitutional on its

          face.

          B.      Provisions of the Act declaring charter schools to be common schools are
                  severable

                  Provisions within an act are not severable if "it cannot reasonably be believed

          that the legislative body would have passed one without the other" or if"elimination

          of the invalid part would render the remaining part useless to accomplish the

          legislative purposes." Amalgamated Transit, 142 Wn.2d at 227-28. Appellants argue



                  8
                   0ne might think in future bienniums the legislature might appropriate resources from
          restricted funds to support charter schools. This the legislature cannot do because our state
          constitution prohibits appropriations from restricted funds.

                                                       16
                                         
              League of Women Voters v. State, No. 89714-0
              Fairhurst, J. (concurring in part and dissenting in part)

              that voters would not have passed I-1240 if they knew that charter schools were not

              common schools and, as such, could not be funded with restricted common school

              funds. I disagree for three reasons.

                     First, I-1240 would have passed even though charter schools may not receive

              restricted funds. I-1240 does not state that charter schools will receive restricted

              funds, and voters were never told anything to this effect. Rather, I-1240 states in

              general terms that charter schools shall "receive funding based on student enrollment

              just like existing public schools." RCW 28A.710.005(1)(n)(vii); see also RCW

              28A.710.220(2) (requiring the Superintendent to fund charter schools without

              reference to restricted funds). I-1240 and the voters' pamphlet do not reference

              restricted funds likely because the current funding scheme for public education does

              not distinguish between restricted and unrestricted funds, and, thus, there was no

              framework to discuss this issue.

                     While the voters' pamphlet reveals that voters were very concerned about

              funding, this concern centered on the diversion of funds from local school districts

              rather than the source of funding. See CP at 553 (arguments for and against I-1240).

              Importantly, voters were never misled about the effect of I-1240 on local school

              districts. In fact, voters were repeatedly informed that I-1240 would "shift revenues,

              expenditures and costs between local public school districts or from local public

              school districts to charter schools, primarily from movement in student enrollment


                                                         17
                                           
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

          ... result[ing] in an indeterminate, but non-zero, fiscal impact to local public school

          districts." CP at 549 (emphasis added). Appellants allege that voters were misled to

          believe I-1240 was a "zero-sum game." Br. of Appellants at 28. This is inaccurate

          because the voters' pamphlet repeatedly described the fiscal impact of I-1240 as

          "indeterminate, but non-zero." CP at 549-51 (discussing the nonzero fiscal impact

          on nine occasions). Voters were properly informed. Because there is nothing to

          indicate that voters were concerned about the source of the funding, I-1240 would

          have passed even though charter schools are not eligible to receive restricted funds.

                      Second, I-1240 contains a severability clause. See CP at 78. "A severability

          clause may provide the assurance that the legislative body would have enacted

          remaining sections even if others are found invalid." Amalgamated Transit, 142

          Wn.2d at 228. The majority correctly points out that a severability clause is not

          dispositive on the question of whether the legislative body would have enacted the

          remainder of the act. Majority at 18. But we have recently stated that "[w]here the

          initiative passed by the people contains a severability clause, the court may view this

              as 'conclusive as to the circumstances asserted unless it can be said that the

              declaration is obviously false on its face."' League of Educ. Voters v. State, 176

              Wn.2d 808, 827, 295 P.3d 743 (2013) (internal quotation marks omitted) (quoting

              McGown v. State, 148 Wn.2d 278, 296, 60 P.3d 67 (2002)). Appellants have not

              argued that the severability clause is obviously false. I would uphold the severability


                                                        18
                                         
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)

          clause and apply it here, concluding that the people would likely have passed the Act

          even if charter schools were not common schools.

                Finally, elimination of the common school provisions would not render the

          Act useless to accomplish its purpose. The purpose of I-1240 was to establish 40

          charter schools over the next five years. RCW 28A.710.005(1)(n). This purpose may

          be accomplished without designating public charter schools as common schools.

                The majority believes that the voters would never have passed the Act without

          a funding source. Majority at 19. But the voters did just that because the Act itself

          does not contain any reference to a source of funding. This is not an uncommon

          occurrence, as Washington voters have enacted unfunded initiatives in the past. See

          Fed. Way Sch. Dist. No. 210, 167 Wn.2d at 520 (acknowledging voters passed

          legislation mandating cost of living increases for teachers but that the legislation

          provided no funding source).

                 I agree with the majority that charter schools are not common schools. But

          nothing in the Act requires the diversion of resources out of the three funds identified

          by article IX as restricted for the benefit of common schools. Rather, the State can

          constitutionally support charter schools through the general fund. I would not

          invalidate the Act but, rather, would hold that appellants cannot meet their burden

          on this facial challenge. I respectfully concur in part and dissent in part.




                                                     19
                         
          League of Women Voters v. State, No. 89714-0
          Fairhurst, J. (concurring in part and dissenting in part)




                                            20